            Case 4:19-cv-01751-DMR Document 30-5 Filed 08/05/19 Page 1 of 2




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5 Fax: (415) 367-1539

 6 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 7 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 8 San Francisco, CA 94118
   Tel: (415) 285-8091
 9 Fax: (415) 285-8092

10 Attorneys for Defendant
   ISIS AGORA LOVECRUFT
11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13                                    OAKLAND DIVISION
14
     PETER TODD, an individual,                Case No.: 4:19-cv-01751-DMR
15
                  Plaintiff,                   STIPULATION RE DEFENDANT’S
16                                             MOTION FOR ADMINISTRATIVE
     vs.                                       RELIEF TO SEAL SECOND
17                                             DECLARATION OF JANE DOE (L.R. 7-
   SARAH MICHELLE REICHWEIN aka ISIS           11)
18 AGORA LOVECRUFT, an individual,

19                Defendant.
20

21

22

23

24

25

26

27

28

                STIPULATION RE DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF
                                    (No. 4:19-cv-01751-DMR)
             Case 4:19-cv-01751-DMR Document 30-5 Filed 08/05/19 Page 2 of 2




 1          The parties, through their undersigned counsel, hereby stipulate that the Declaration of

 2 “Jane Doe,” signed on August 4, 2019, may be filed under seal, and the public facing copy

 3 redacted to exclude her true name, along with certain geographical information which could

 4 enable the public to identify her.
                                                  Respectfully Submitted,
 5
                                                  KWUN BHANSALI LAZARUS LLP
 6                                                BEN ROSENFELD
 7          Dated: August 5, 2019                 By: s/ Nicholas A. Roethlisberger
                                                  Nicholas A. Roethlisberger
 8
                                                  Attorneys for Defendant
 9                                                ISIS LOVECRUFT
10

11                                                KRONENBERGER ROSENFELD, LLP
12          Dated: August 5, 2019                 By: s/ Karl S. Kronenberger
                                                  Karl S. Kronenberger
13
                                                  Attorneys for Plaintiff
14                                                PETER TODD
15

16
                                  ATTESTATION OF SIGNATURES
17
            I, Nicholas Roethlisberger, hereby attest, pursuant to N.D.C.A. Civil Local Rule 5-
18
     1(i)(3), that I obtained concurrence in the e-signing of this document from each signatory hereto
19
     in addition to me.
20

21
            Dated: August 5, 2019                 By: s/ Nicholas A. Roethlisberger
22                                                Nicholas A. Roethlisberger

23                                                Attorneys for Defendant
                                                  ISIS LOVECRUFT
24

25

26

27

28

                  STIPULATION RE DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF
                                     (No. 4:19-cv-01751-DMR) - 1
